Citation Nr: 0028206	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis of 
the feet with onychomycosis and lichenification of the crural 
folds, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In October 1998 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service connected skin disorder is 
manifested primarily by complaints of constant itching, 
swelling, burning and bleeding.  The preponderance of the 
objective medical evidence shows no evidence of ulceration, 
extensive exfoliation or crusting or that the condition is 
systemic; however, he has emotional overlay and mild anxiety 
secondary to itching, consistent with nervous manifestations 
has been demonstrated..


CONCLUSION OF LAW

The criteria for a rating of 50 percent for dermatophytosis 
of the feet with onychomycosis and lichenification of the 
crural folds have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

VA treatment records, dating from 1991 to 1994, show that the 
veteran was treated frequently in the podiatry clinic for 
diagnosed onchomycosis, onychauxis, tinea pedis, intractable 
plantar keratosis (IPK) and hyperkeratosis (HPK) lesions and 
interdigital maceration.  Less frequently, the veteran was 
treated in the dermatology clinic for associated skin 
conditions on his groin and for a skin disorder on his hands.  
Several treatment records, including May and June 1994 
dermatology progress notes, indicate that the veteran's 
subjective symptoms were out of proportion to the objective 
findings.  

A September 1994 VA dermatology examination report shows that 
the veteran complained of a skin rash on his feet and groin 
area.  The examiner observed hypo- and hyperpigmentation on 
the veteran's groin area with a slight amount of erythema and 
scaling with lichenification.  Examination of the veteran's 
feet revealed onchomycosis on most of the toenails, with a 
mild degree of scaling and heavy maceration and 
hyperkeratosis interdigitally.  The veteran was diagnosed 
with tinea cruris, tinea pedis and onychomycosis.  The 
examiner opined that the veteran had a moderate degree of 
involvement.

In December 1994, the veteran again underwent a VA 
dermatology examination.  The examiner found erythema and 
mild scaling on the veteran's hands.  There was hypo- and 
hyperpigmentation on his groin and there was maceration and 
scaling between his toes with evidence of onchogryphosis and 
"heaped up" debris under the nails.  He was diagnosed with 
chronic tinea pedis and cruris.  The examiner opined that it 
was probably aggravated by heat and sweating.

During his February 1995 personal hearing, the veteran 
testified that he received VA outpatient treatment for his 
skin disorder approximately every three months.  His 
condition was worst in the summer, but was present at all 
times.  His feet and groin area were most affected by the 
disorder, but his hands, back and his face (at the hairline) 
were also affected.  His symptoms were burning, itching and 
bleeding in the affected areas.  He was unable to sleep at 
nights because of associated pain and he felt that his 
prescribed medications were ineffective.  He testified that 
he sometimes had a malodorous drainage from the rash on his 
feet.  As a result he had to change his socks twice a day.  
The veteran had worked at VA since December 1991 and wore 
rubber gloves when handling chemicals at work.  During his 
July 1998 video conference, the veteran testified to much the 
same facts; however, he further testified that the rash now 
covered 30 to 40 percent of his body, including his hair, 
mouth, elbow, hands, groin and feet.

An April 1995 VA memorandum from a podiatrist notes that the 
veteran reported that he got nervous because of his skin 
condition and associated itchiness.

During a March 1998 VA examination, the veteran complained of 
a burning, itchy rash that was worse in the summer.  His feet 
swelled and occasionally bled.  Upon examining the veteran, 
the examiner found mild scaling and moderate hyperkeratosis 
of both soles of feet.  Eight of ten toenails were brown and 
thickened.  Examination of his groin revealed mild 
lichenification of the lateral aspects of the scrotum with 
deep pigmentation.  This process covered a relatively small 
area.  The diagnoses were tinea pedis and onychomycosis, and 
lichen simplex chronicus in the groin region.  There was no 
active fungal infection of the scrotal process.  The 
examiner, having reviewed the veteran's claims file, opined 
that his symptoms tended to be out of proportion to the 
amount of his skin disease.  

A November 1999 treatment record from Timothy Casey, DPM, 
reflected that the veteran complained of a fungal infection 
on his feet and in his crural regions.  Upon examination, the 
feet were neurovascularly intact with intact reflexes.  There 
was maceration on the third and fourth bilateral web spaces 
and bilateral chronic tinea pedis to the plantar aspect and 
interdigitally.  He had a large hyperkeratotic lesion plantar 
to the right second metatarsal head with active drainage, 
fissure formation and bleeding was noted beneath the fourth 
and fifth digits.  

In a January 2000 letter, Michael Okunieff, M.D., indicated 
that he treated the veteran for many years for excessive 
drinking, agitation, hyperactivity, nervousness, and poor 
working attendance.  He believed these conditions were 
aggravated by an extensive skin condition on the veteran's 
trunk, back, groin area, feet and legs.  He believed that it 
was a fungal disease and possibly neurodermatitis.  A January 
2000 treatment record from Dr. Okunieff, noted that the 
veteran was seen with complaints of skin eruptions on his 
body, hands, groin and feet for several years.  He stated 
that his rashes made him nervous and itchy.  Dr. Okunieff, 
upon examining the veteran, found no evidence of tinea cruris 
in the groin area, but did find hypopigmented patches.  The 
bilateral dorsal aspect of his hands were pink with scaly 
plaques and the interdigital spaces of both feet were 
macerated, moist and fissured.  The veteran was diagnosed 
with tinea pedis, eczema and post-inflammatory 
hypopigmentation of the groin area.

Samuel Solomon, M.D., examined the veteran in February 2000 
for a chronic skin eruption that affected his feet and groin.  
Although the condition was worse in the summer, the physician 
indicated that its overall intensity had increased with the 
passage of time.  The veteran stated that the rash involved 
his feet, the dorsa of his hands, his scalp, perioral, his 
arms, legs and trunk.  The physician's examination revealed 
moderate hypopigmentation of the groin with slight 
lichenification.  There was interdigital scaling and mild to 
moderate maceration of the toes.  There was also moderate 
scaling and hyperkeratosis of the feet.  Nine of his toenails 
were brown and thickened to a moderate degree.  The physician 
found no evidence of vesicles, pustules, erythema, ulceration 
or weeping.  There was slight edema of the toes.  Cultures of 
the toes and toenails were positive for a dermatophyte 
infection.  On a March 2000 follow-up visit, the physician 
found the veteran's hands, forearms and arms to be normal.  
Dr. Solomon opined that the veteran had moderate chronic 
tinea pedis and onychomycosis with no active groin 
involvement.  There were only residual changes to the groin.  
Dr. Solomon believed that there was a strong element of 
emotional overlay.

During an April 2000 VA dermatology examination, the veteran 
gave a history of widespread skin eruptions and severe 
itching of many years' duration.  He complained of intense 
itching over his entire body.  The examiner found little 
objective skin findings.  There was hypopigmentation with 
slight lichenification in the area of the scrotal inguinal 
fold.  There was mild to moderate hyperkeratosis of both 
feet, primarily on the plantar aspects and sides, with 
moderate maceration between the toes.  His toenails were 
moderately thickened and brown.  The rest of the examination 
of his skin was within normal limits, except for mild 
hyperkeratosis of the dorsum of both hands.  The veteran was 
diagnosed with tinea pedis, onychomycosis and lichen simplex 
chronicus lichenification of the groin.  The examiner opined 
that the veteran had a significant amount of emotional 
overlay associated with his skin condition.  The examiner 
further opined that his symptoms were not correlative with 
the objective skin examination.  

An April 2000 VA psychiatric examination report indicates 
that the veteran had no psychiatric diagnosis, but did have 
some mild anxiety secondary to his itching when his skin 
disorder flared up.  The examiner believed this to be a 
normal response to a chronic aggravating medical condition.  

In a June 2000 letter, Dr. Okunieff again indicated that he 
had treated the veteran for many years, in part for 
extensive, recurrent skin eruption on his trunk, arms, hands, 
legs and feet.  He also treated the veteran for an area of 
vitiligo and scarring on his groin area as a result of 
persistent scratching and frequent impetigenious infections.  
Dr. Okunieff also treated the veteran for chronic recurrent 
tinea pedis.

Dr. Solomon again examined the veteran at his office in June 
2000.  At that time, the only sign of a skin disease was 
limited to the interdigital spaces of both feet.  The 
physician found moderate scaling interdigitally on both feet.  
The veteran was diagnosed with tinea pedis with emotional 
overlay.

In September 2000, the veteran submitted another letter from 
Dr. Okunieff, M.D. to the Board along with a waiver of his 
right to the RO's consideration of the additional evidence.  
In the letter, Dr. Okunieff again indicates that the veteran 
was under his professional care for post traumatic stress 
syndrome for many years.  Dr. Okunieff further indicates that 
the veteran developed recurrent skin ulcerations with 
extensive exfoliation or crusting on his trunk, arms, hands, 
legs, feet and groin and with systemic nervous manifestation.  
The doctor noted that the skin disorder was exceptionally 
repugnant and that the veteran also had chronic Athlete's 
feet that was not responsive to conventional antifungal 
therapy.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's skin disorder.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's skin disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's dermatophytosis of the feet with onychomycosis 
and lichenification of the crural folds, is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Dermatophytosis is rated as eczema, 
under the provisions of Diagnostic Code 7806.  A 30 percent 
rating is assigned for eczema when there is constant 
exudation or itching, extensive lesions or marked 
disfigurement.  A 50 percent rating is warranted when there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the skin 
disorder is exceptionally repugnant.  

In this case, although the records indicate that the veteran 
has had occasional bleeding and fissuring, there has been no 
objective medical evidence of any current ulceration or 
extensive exfoliation.  However, several examiners have noted 
severe emotional overlay and mild anxiety secondary to the 
skin diseases.  This is consistent with the requirement of 
nervous manifestations needed for a 50 percent rating.  The 
requirement is NOT that the veteran have a diagnosed 
psychiatric disorder.  If that were the case, then secondary 
service connection for the psychiatric disorder would be for 
consideration.  The Diagnostic Code is clear in that only a 
nervous manifestation be shown; and in this case, emotional 
overlay and anxiety have been observed by medical 
professionals.  The preponderance of the evidence supports a 
finding that the disability picture more nearly approximates 
the 50 percent criteria under Diagnostic Code 7806.  

The Board further finds that the disability is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's skin 
disorder has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  



ORDER

Entitlement to a rating of 50 percent for dermatophytosis of 
the feet with onychomycosis and lichenification of the crural 
folds, is granted, subject to the regulations governing the 
criteria for award of monetary benefits.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

